3. Alternative investment fund managers (
Mr President, ladies and gentlemen, the vote that you are going to cast concerns one of the key elements of Europe's response to the financial crisis, namely, the regulation of alternative investment funds, including hedge funds and private equity funds.
This compromise document, this compromise text, has been long in the making. We have succeeded in reaching a broad agreement, and I should like to pay tribute here, before the ECOFIN President, to the Belgian Presidency, which has been directly and significantly involved in this matter, in particular, through the Minister's active participation in key trialogues, and I should also like to thank Commissioner Barnier, whose work has been particularly useful.
Lastly, I should also like to thank my fellow shadow rapporteurs, the Secretariat staff and the experts who assisted us. This work took more than 14 months, and there were 1 690 amendments. It was a lot of work, but I believe that today, we have come up with a text that, thanks to the Belgian Presidency, marks a significant step forward in the field of European financial regulation.